     Case 2:18-cv-02590-GW-JPR Document 53 Filed 04/21/21 Page 1 of 1 Page ID #:1152



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10
       ADAM GORDY,                       )   Case No. CV 18-2590-GW (JPR)
11                                       )
                           Plaintiff,    )
12                                       )   ORDER ACCEPTING FINDINGS AND
                     v.                  )   RECOMMENDATIONS OF U.S.
13                                       )   MAGISTRATE JUDGE
       AGAMYAN et al.,                   )
14                                       )
                           Defendants.   )
15                                       )
                                         )
16
17          The Court has reviewed the records on file and the Report
18    and Recommendation of U.S. Magistrate Judge, which recommends
19    that the Court grant Defendants’ summary-judgment motion.            No
20    objections to the R. & R. have been filed.         The Court accepts the
21    findings and recommendations of the Magistrate Judge.
22          IT THEREFORE IS ORDERED that Defendants’ summary-judgment
23    motion is GRANTED and judgment be entered in their favor.
24
25    DATED:    April 21, 2021
                                              GEORGE H. WU
26                                            U.S. DISTRICT JUDGE
27
28
